United States Court of Appeals
                      For the First Circuit



No. 08-1569

         PAUL SIMMONS; PEDRO VALENTIN; DENNIS BELDOTTI,

              Plaintiffs, Appellees/Cross-Appellants,

                                v.

                     WILLIAM FRANCIS GALVIN,
       in his capacity as Secretary of the Commonwealth of
                          Massachusetts,

               Defendant, Appellant/Cross-Appellee.



                           ERRATA SHEET


     The opinion of this Court issued on July 31, 2009, is amended
as follows:

     On p.99, line 18: Replace "supra, n.19);" with "supra, n.43);"